On Applications for Rehearing.
PER CURIAM.
Aurelia Jones, Plaintiff, and United States Fidelity and Guaranty Company, defendant in call in warranty, have both filed an application for a rehearing in this matter.
United States Fidelity and Guaranty Company, defendant in call in warranty and an appellant herein, has called our attention in its application for a rehearing to the fact that in the judgment handed down on January 23, 1956, wherein we reversed the judgment of the Lower Court and dismissed plaintiff’s petition, that we failed or inadvertently omitted reversing the judgment of the Lower Court in the call in warranty against the said United States Fidelity and Guaranty Company. This was certainly not our intention as we intended and do hereby amend our original judgment so as to reverse the judgment of the Lower Court “granting judgment in favor of defendant, Q. C. Hennessy, Inc., condemning the said U. S. F. & G. Co. to pay O. C. Hennessy, Inc. any and all liability incurred by it under said judgment plus $500.00 attorney’s fees.” As thus amended our original decree herein is reinstated.
Both applications for a rehearing are denied.